Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                              No. 04-17-00824-CR

                      EX PARTE Robert MARTINEZ, Jr.

           From the County Court at Law No. 5, Bexar County, Texas
                           Trial Court No. 587693
                  Honorable John Longoria, Judge Presiding

   BEFORE JUSTICE BARNARD, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

SIGNED August 1, 2018.


                                         _____________________________
                                         Luz Elena D. Chapa, Justice